Citation Nr: 0803299	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of left 
rotator cuff repair secondary to residuals of shell fragment 
wound of the left scapula.  

2.  Entitlement to service connection for impotency.

3.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following surgery in January 2003.

4.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), rated as 30 percent disabling prior 
to November 16, 2004, and 50 percent disabling thereafter.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for residuals 
of left rotator cuff repair and impotency are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACTS

1.  In January 2003, the veteran underwent surgery for left 
rotator cuff repair and removal of shell fragment.  
Subsequent infection that required additional surgery and 
convalescence is unrelated to the removal of the shell 
fragment.

2.  The veteran's psychiatric disorder is manifested 
primarily by symptoms that include anxiety, intrusive 
thoughts, depressed mood, and sleep impairment, which results 
in serious impairment.

3.  The veteran has a high school education and work 
experience as a mail carrier and custodian.

4.  The veteran has not reportedly worked since January 2003.  

5.  The veteran's service-connected disability is PTSD, now 
rated as 70 percent disabling; injury to muscle group XX, 
residuals of shell fragment wound with retained foreign body 
to the left scapula, rated as 20 percent disabling; mid-line 
laparotmy scar, rated as 10 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; thoracotomy 
scar, rated as 10 percent disabling; diabetes mellitus, rated 
as 10 percent disabling; and, scars to the left flank and 
chest, and laceration of the liver (residuals of shell 
fragment wound), all rated as 0 percent disabling.  

6.  The veteran's service connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total convalescent rating 
based on a period of convalescence following surgery that 
involved removal of shell fragment in January 2003 have not 
been met.  38 C.F.R. § 4.30 (2007).

2.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in March 2003, May 2003, and December 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claims.  The 
claims were last readjudicated in February 2006.   In July 
2006, the veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records and VA examination 
reports.  Notwithstanding testimony from the veteran at the 
November 2007 Board hearing, records on the veteran's surgery 
on his left rotator cuff repair pertinent to the § 4.30 claim 
are of record. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's § 4.30 claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
(As for the increased rating claim and TDIU claim, the 
veteran will have the opportunity to submit any additional 
information or evidence if he disagrees with the effective 
date assigned when the RO effectuates the Board's award if he 
so desires.)  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board notes that the RO did not issue a supplemental 
statement of the case (SSOC) subsequent to February 2006.  
Since then, additional evidence including private and VA 
medical records have been added to the claims file.  For the 
most part, these records are related to his claims for 
service connection for diabetic mellitus and diabetic 
retinopathy, which are not before the Board.  While these 
records are, in essence, are related to his TDIU claim, as 
explained below, the Board has granted a TDIU, therefore, the 
veteran is not prejudiced.  As the additional evidence does 
not pertain to the remaining issues, the Board will not 
remand the case for the issuance of a SSOC.  

Entitlement to a temporary total rating based on 
convalescence following surgery for a service-connected 
disability under the provisions of 38 C.F.R. § 4.30.

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  

The veteran's service-connected disabilities include injury 
to muscle group XX, residuals of shell fragment wound with 
retained foreign body to the left scapula.  On January 8, 
2003, he underwent left rotator cuff repair with removal of 
shell fragment.  The post-surgical records indicate that in 
February 2003, drainage, irrigation, and debridement of the 
left shoulder were performed due to infection.  The veteran's 
surgeon reported in March 2003 that the veteran would require 
several months of convalescence subsequent to the surgery.   

The veteran claims that he should be granted a temporary 
total rating due to convalescence required after his January 
2003 surgery.  However, the Board finds that the additional 
convalescence did not result from the removal of the service 
connected shell fragment.  The competent medical opinion of 
record indicates that his infection was unrelated to the 
removal of the shell fragment.  A VA examiner in May 2003 
concluded that it was unlikely that his shrapnel wounds 
caused his infection.  The VA examiner noted that it was very 
unlikely that the veteran's shrapnel wounds were infected for 
30 years.  

The Board notes that the veteran's private surgeon in a May 
2003 statement indicated that there is no definitive cause of 
the infection that involved the left shoulder.  He added that 
it "may or may not" be related to the simultaneous excision 
of the foreign body.  The Board finds little probative value 
in this statement.  The use of the words "may or may not" 
renders the opinion speculative in nature.  Medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In sum, the Board finds that to attribute the infection to 
his service connected disability without objective medical 
evidence would require excessive speculation.  The Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

Entitlement to an increased rating for PTSD rated as 30 
percent disabling prior to November 16, 2004 and 50 percent 
disabling thereafter.

Service connection was granted for PTSD by the Board in a 
March 1983 decision.  The RO assigned a 10 percent rating, 
effective in August 1981.  In a March 2002 rating action, the 
RO assigned a 30 percent evaluation, effective in February 
2002.

The current claim was filed in February 2003.  In an August 
2005 rating action, the RO assigned a 50 percent evaluation, 
effective in November 2004. 

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to an increased rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In assigning the effective date of the increase 
herein, RO should undertake consideration of these legal 
holdings.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In regard to industrial impairment, at his VA examination in 
March 2003, the veteran reported that he was employed by the 
U. S. Postal Service (USPS) for the previous 19 years.  At 
that time he was on leave due to a recurrent left shoulder 
injury.  He reported a high level of stress that was related 
to his relationship with his boss.  He reported that he had 
little difficulty with co-workers.  

The record contains VA outpatient records that date between 
2003 and 2006.  In September 2003, the veteran reported that 
he retired from the USPS due to his shoulder injuries.  

In considering his social impairment, at the VA examination 
in 2003, the veteran reported that he had been married to his 
current spouse for 32 years and he had a son and two 
daughters.  He indicated that his spouse was supportive.  He 
reported that he had limited social support outside of his 
family.  He stated that he had a rather heavy alcohol abuse 
problem for the previous 30 years.  He drank 8-10 beers a 
day.  He consumed beer as a way to relax and sleep.

A review of the VA outpatient records relates that the 
veteran continued excessive alcohol use.  (He later became 
sober.)  Also, his ability to function began to deteriorate.  
His medical care givers continued to adjust his medication 
regime in order to control his depression.  He reported 
increased social isolation.  When he initially interviewed at 
the VA facility (University Drive) in September 2004, the 
examiner assigned a GAF score of 50.  A GAF score in the mid 
50s is indicative of serious disability.  At the October 2005 
VA examination he described decreased concentration as well 
as increased nightmares, startle response, and feelings of 
guilt. 

The Board reviewed and considered the range of GAF scores 
that were assigned over the appeal period.  The GAF scores 
have ranged from 48-58 with most being 50.  GAF scores are 
not controlling, but must be accounted for as they represent 
the assessment of trained medical observers.  As noted, the 
veteran's scores of 50 reflect the fact that he experiences 
significant psychiatric symptoms.  Moreover, the veteran's 
treating psychologist, at the time, had indicated that the 
veteran was unemployable, according to a very extensive 
October 2005 VA annual evaluation.  While the VA examiner who 
examined the veteran in April 2005 maintained that the 
veteran's current level of psychiatric symptomatology did not 
render the veteran unemployable, he did acknowledge that the 
severity of the veteran's symptomatology appeared to have 
worsened somewhat since his last Compensation and Pension 
examination in March 2003.  Also, the GAF score the April 
2005 VA examiner assigned (52) is similar to the GAF score 
the treating physician assigned in October 2005 (48).  There 
is no 'treating physician rule' requiring that the Board give 
more probative weight to the October 2005 treating 
physician's opinion than to the April 2005 VA examiner, but 
his more favorable assessment is entitled to significant 
evidentiary weight given his treatment of the veteran for a 
lengthy period of time.  Also, there is significant support 
for the treating physician's opinion in the VA treatment 
records, which document several years of job-related stress 
with a corresponding exacerbation in the veteran's PTSD 
symptoms.  Therefore, the Board finds that the overall 
picture more nearly approximates the criteria for a 70 
percent rating for the entire appeal period.  

In considering a higher evaluation, the veteran appears to be 
able to function independently and effectively.  There was no 
evidence of delusions, hallucinations, significant memory 
loss, grossly inappropriate behavior, gross impairment in 
thought processes, gross impairment in communication, or 
disorientation to time or place.  Further, it has not been 
shown that he is in danger of hurting either himself or 
others.  As such, a 100 percent is not warranted.

Entitlement to TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

Service connection has been established for PTSD, now rated 
as 70 percent disabling; injury to muscle group XX, residuals 
of shell fragment wound with retained foreign body to the 
left scapula, rated as 20 percent disabling; mid-line 
laparotmy scar, rated as 10 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; thoracotomy 
scar, rated as 10 percent disabling; diabetes mellitus, rated 
as 10 percent disabling; and, scars to the left flank and 
chest, and laceration of the liver (residuals of shell 
fragment wound), all rated as 0 percent disabling.  The 
veteran satisfied the schedular requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
has a high school education.  He indicated in his application 
for TDIU benefits that he had employment experience as a 
letter carrier.  VA examinations reports noted that he 
reported that prior to his retirement he was a custodian.  

The evidence shows that the veteran meets the percentage 
requirement for TDIU.  As noted above the veteran has 
significant manifestations associated with his PTSD.  
Further, his treating VA physician noted that the veteran was 
unemployable due to his psychiatric disorder.  Consequently, 
the record contains plausible evidence tending to show that 
the veteran's service-connected disabilities precluded him 
from securing or following a substantially gainful 
occupation.  The Board finds that he should be granted a 
TDIU. 





ORDER

A temporary total convalescence rating under 38 C.F.R. § 
4.30, based on a period of convalescence following surgery in 
January 2003, is denied.  

A 70 percent evaluation for PTSD from February 2003, is 
granted, subject to the provisions governing the award of 
monetary benefits.

A TDIU is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

The veteran claims that he should be granted service 
connection for sexual impotency secondary to the medication 
required for PTSD and the residuals of left rotator cuff 
repair.  

In regard to the issue of service connection for sexual 
impotency, it is not clear from a review of the medical 
record as to the cause of his sexual impotency.  The record 
contains an April 2003 VA prescription form in which a VA 
physician reports that Citalopram (psychotropic medication) 
causes sexual dysfunction.  Clinical records also indicate 
that his medication regime was adjusted in response to his 
complaints of sexual dysfunction.  Current VA records show 
that the veteran still complains of sexual impotence.  A VA 
physician in 2006, in reporting the diagnostic assessment 
indicated that his sexual impotence is of organic origin.  
Medical examination and opinion would be helpful in the 
adjudication of the claim.  

The veteran also contends that he should be granted service 
connection for the residuals of left shoulder rotator cuff 
repair.  A letter from the U. S. Office of Personnel 
Management (OPM) dated in September 2003 shows that the 
veteran was granted disability retirement.  A review of the 
claims file shows that the RO last attempted to obtain 
records from the OPM in November 2004.  The record does not 
contain a response from OPM.  Nor is it shown that the RO 
followed up the November 2004 request.  In order to complete 
a full review of the veteran's claim the RO should make 
another attempt to obtain these records.   

The Board also notes that the RO has not issued Veterans 
Claims Assistance Act of 2000 (VCAA) letters to the veteran 
regarding the issues of service connection for sexual 
impotency and the residuals of left rotator cuff repair.  The 
RO should send the appropriate letter regarding the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a current VCAA letter 
with respect to the issues of service 
connection for sexual impotence and the 
residuals of left rotator cuff repair.  
The veteran should be apprised of the 
elements necessary to substantiate a claim 
based on both direct and secondary service 
connection. 

2.  The RO should obtain from OPM the 
records pertinent to the appellant's claim 
for retirement disability benefits as well 
as the medical records relied upon 
concerning that claim.

3.  The appellant should be scheduled for 
an appropriate VA examination to determine 
whether there is clinical evidence of 
continuing sexual impotence.  If so, 
appropriate examination should be 
conducted to ascertain the etiology.  
Specifically, whether there is a 50 
percent or better probability that the 
disorder was caused or chronically 
worsened by prescribed medications for the 
veteran's service connected PTSD or 
diabetes.  The claims folders should be 
available for review.  All indicated tests 
should be conducted and all clinical 
findings should be reported in detail.  If 
etiology cannot be determined without 
resorting to speculation that should be 
noted.  If this pathology represents acute 
episodes rather than a chronic or 
continuing disorder, that too should be 
set out.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, 
addressing all evidence added to the 
record since the previous supplemental 
statement of the case, and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


